prepared notice of appeal, and he only learned that no appeal had been
                filed in August 2013 when he received confirmation from this court.
                            This court has held that an appeal-deprivation claim may in
                certain circumstances provide good cause to excuse the filing of an
                untimely petition. See Hathaway v. State, 119 Nev. 248, 71 P.3d 503
                (2003). In order to demonstrate cause for the delay, a petitioner must
                demonstrate that he actually believed trial counsel had filed an appeal,
                that the belief was objectively reasonable, and that he had filed a post-
                conviction petition within a reasonable time after learning that no direct
                appeal had been filed. Id. at 255, 71 P.3d at 508.
                            The district court conducted an evidentiary hearing. Trial
                counsel testified that he did not recall appellant asking for an appeal but
                that if he had been asked he would have filed an appeal. Trial counsel,
                when presented with a prepared notice of appeal dated March 7, 2008,
                recognized his own signature. Trial counsel did not recognize the
                signature from the employee preparing the certificate of service but
                acknowledged that he did not have the signatures of his employees
                memorized. Trial counsel did not remember if the notice of appeal was
                sent to appellant. Appellant testified that he received the prepared notice
                of appeal in February or March of 2008, and that he believed an appeal
                had been filed. Sometime in 2012, appellant determined that no appeal
                had been filed, and he wrote the State Bar of Nevada for help. In return,
                he received a copy of the Jailhouse Lawyer Manual in late June 2012.
                Appellant then waited more than a year to write this court to confirm that




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                       no appeal had been filed. Appellant again waited several months to file
                       the instant petition.
                                   Based upon our review of the record on appeal, we conclude
                       that the district court did not err in denying this petition as procedurally
                       barred.? Even assuming that appellant reasonably believed that an
                       appeal • had been filed, appellant did not file his petition within a
                       reasonable time after he should have known that no appeal was pending.
                       By June 2012, appellant no longer reasonably believed an appeal was
                       pending, yet he waited until November 2013 to file his petition. Such a
                       delay is not reasonable. Thus, because appellant did not file the petition




                             2We note that some of the district court's findings in the written
                       order do not appear to be supported by substantial evidence. In
                       particular, the finding that appellant failed to demonstrate the validity of
                       the prepared notice of appeal and the finding that appellant did not
                       communicate with counsel after sentencing. Appellant presented the
                       prepared notice of appeal as an exhibit with his petition. Trial counsel,
                       while he could not remember sending the prepared notice of appeal,
                       recognized his own signature and did not dispute that the notice of appeal
                       appeared to come from his office. Regarding appellant's communication
                       with counsel after sentencing, appellant testified that he had written
                       letters and tried contacting counsel by phone. Trial counsel was never
                       asked, and thus, never disputed this testimony. Regardless of the
                       inconsistency of these findings with the record, they were irrelevant to the
                       ultimate finding that appellant did not file his petition within a
                       reasonable time.




SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A    )44St44
                within a reasonable time, appellant's petition was procedurally time
                barred and without good cause. 3 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                   J.
                                                   Hardest y


                                                                                   J.
                                                   Douglas




                cc: Hon. Michelle Leavitt, District Judge
                     Miguel A. Cuevas
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      3 To the extent that appellant claimed he had good cause because he
                moved between various institutions and the copy equipment was broken
                for a time in one of the institutions, appellant failed to demonstrate cause
                for the entire length of his delay.




SUPREME COURT
     OF
   NEVADA
                                                     4
IP) 1947A meo